DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-4 are canceled. Claims 1-2 and 5-33 are pending
Response to Arguments
In response to applicant’s argument and/or claim amendment, the objection of claim 1 has been withdrawn.
Applicant’s arguments filed on 02/12/21 with respect to the 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 2, 5, 22, 27, and 32-33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, either alone or in combination does not expressly disclose encoding the speed of the cursor in a first image parameter and encoding the distance of the cursor in a second image parameter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10-12, 15-19, 21, 24-26, 29, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman (US 20170140279) in view of Ahmed (US 20060224898) and in further view of Koga et al. (JPH 10207441A hereinafter Koga).
Re. claim 1, Turgeman a computer-implemented method, comprising: receiving cursor movement data generated via a client device (Turgeman teaches a demonstrative model, a movement starts at rest in (x0,y0) and ends at rest in (x1,y1) where x and y represent the horizontal and vertical components of the position of a cursor on a screen (interpreted as x-y are coordinates data for the cursor) [0028]), wherein the cursor movement data comprises data of coordinated of the cursor and at least one of a speed of the cursor or a direction of the cursor at each of the coordinates (Turgman teaches the mouse, may be governed by a linear combination of two components (or two terms): the translation error (the distance to the target), and the current velocity [0028]. Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement (Interpreted as distance); whereas charts 102 and 104 demonstrate the current hand/mouse velocity (Interpreted as speed) [0034]. the velocity curve (e.g., chart 102) may be different for each movement (e.g., solid vs. dashed lines in chart 102), it may be generated by the same model parameters [0036]); generating a first image based on the cursor movement data (Turgeman teaches charts 101-102 correspond to a first user (“User-A”), whereas charts 103-104 correspond to a second user (“User-B”). Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement; whereas charts 102 and 104 demonstrate the current hand/mouse velocity, as a function of time [0034] (Charts interpret as image of the cursor movement)), analyzing the first image using a first model to generate a result (Turgeman teaches the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Whether it is a genuine user is the result [0038]. By combining signal processing and learning algorithms, the system may generate a specific model for each genuine user and test new samples of interaction for their "goodness of fit" with the pre-trained model or the previously-generated model [0058]); and determining, based on the result, that a user of the client device is not a member of the first group (Turgeman teaches the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user) [0082]).
Although Turgeman discloses a model from cursor movement data associated with a group of one or more users, Turgeman does not explicitly disclose but Ahmed discloses wherein the first model is generated based on a first set of training images generated from cursor movement data associated with a first group of one or more users (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users [0129] (Curve is interpreted as an image) fig. 4 and 9)
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Ahmed into the invention of Turgeman for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).
Although Turgeman-Ahmed discloses one or more image parameters of the first image at each of the coordiantes of the cursor, Turgeman-Ahmed do not explicitly disclose but Koga discloses wherein one or more image parameters of the first image at each of the coordinates of the cursor are encoded  when the cursor is at the coordinates or the direction of the cursor when the cursor is at the coordinates, and further wherein the one or more image parameters comprises at least one of a color value, a transparency value, a saturation value, or a luminance value (Koga teaches calculates the movement speed of the cursor based on displacement amount between the coordinates and associated positions [0024]. Once the moving speed exceeds a threshold, display enhancements are performed that include displaying the cursor by the complementary color of the background color of the cursor. Enlarging the luminace difference between the cursor and the periphery of the cursor [0016-0019]. The difference between "luminance" between the background and the cursor read out from the frame buffer as described above, or in conjunction therewith, the difference in "color" of the background and the cursor display enhancement due to stress can be performed [0035]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Koga into the invention of Turgeman-Ahmed for the purpose of improving the visibility of the cursor based on the movement of the cursor (Koga [0031]).
Re. claim 7, Turgeman-Ahmed-Koga teach the computer-implemented method of claim 1, further comprising receiving one or more click events generated via the client device, wherein the first image comprises one or more visual representations of each of the one or more click events at the coordinates of the cursor where each of the one or more click events occurred (Turgeman teaches each chart describes two hand/mouse movements, represented by solid and dashed lines [0034]. A User Activity Window (UAW) may indicate all the movements of the input unit (e.g., all mouse movements and/or mouse clicks) [0087]).
Re. claim 8, Turgeman-Ahmed-Koga teach the computer-implemented method of claim 1, further comprising receiving one or more click events generated via the client device, wherein the first a visual depiction of one or more geometric objects coordinates of the cursor where each of the one or more click events (Turgeman teaches number of clicks in reactive action, properties of the reaction such as movement in circle or oval or straight line(s) or other shapes). 
Re. claim 10, Turgeman-Ahmed-Koga teach the computer-implemented method of claim 1, further comprising: receiving a first set of cursor movement data associated with the first group of one or more users (Turgeman teaches the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user) [0082]).
Although Turgeman discloses cursor movement, Turgeman does not explicitly disclose but Ahmed discloses generating the first set of training images from the first set of cursor movement data; and training the first model using the first set of training images (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users [0129] (Curve is interpreted as an image) fig. 4 and 9).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Ahmed into the invention of Turgeman for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).
Re. claim 11, Turgeman-Ahmed-Koga teach the computer-implemented method of claim 1, further comprising: receiving a second set of cursor movement data that is not associated with the first group of one or more users (Turgeman teaches the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user (second users)) [0082]).
Although Turgeman discloses cursor movement, Turgeman does not explicitly disclose but Ahmed discloses generating a second set of training images from the second set of cursor movement data; and training the first model using the second set of training images (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. (first group)FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users (second group) [0129] (Curve is interpreted as an image) fig. 4 and 9).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Ahmed into the invention (Ahmed [0011] [0115]).
Re. claim 12, Turgeman-Ahmed-Koga teach the computer-implemented method of claim 1.
Although Turgeman discloses a model from cursor movement data associated with a group of one or more users, Turgeman does not explicitly disclose but Ahmed discloses wherein the first model comprises a neural network (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Ahmed into the invention of Turgeman for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).
Re. claim 15, Turgeman-Ahmed-Koga teach the computer-implemented method of claim 1, wherein the result comprises a probability that the user of the client device is included in the first group (Turgeman teaches compared to the straight graph line 402 which indicates 50% chance to make a mistake or to give a true answer, or which indicates 50% chance by pure guessing that the user is genuine (or not genuine) [0056]).
Re. claim 16, Turgeman-Ahmed-Koga teach the computer-implemented method of claim 1, further comprising, in response to determining that the user of the client device is not a member of the first group, at least one of: causing access to a service by the client device to be restricted, transmitting an alert, or transmitting a challenge-response prompt (Turgeman teaches may estimate that the current user is not the genuine user, and may generate an alert or alarm [0038]).
(Turgeman teaches Charts 101-102 correspond to a first user ("User-A"), whereas charts 103-104 correspond to a second user ("User-B") [0034]); and determining, based on the second result, that a user of the second client device is a member of the first group (Turgeman teaches by modeling and estimating the motor and cognitive characteristics of a user, and by utilizing these characteristics to test a new set of data (e.g., an attempt to log in to a email account) the system may detect a fraud or a possible fraud, e.g., a fraudster attempting to interact with a website that a genuine user had accessed before and that the system had already built a sensorimotor control model for the genuine user [0042]); generating a second image based on the second cursor movement data (Turgeman teaches Chart 200 demonstrates a clear discrimination potential among three users (depicted by utilizing three colors or three different symbols), and further demonstrates the system's ability to uniquely identify each user according to his or her cognitive behavioral profile [0040]).
Although Turgeman discloses second image, Turgeman does not explicitly disclose but Ahmed discloses analyzing the second image, using at least one of the first model and a second model, to generate a second result (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them (interpreted as first, second, etc. image) [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. (first group)FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users (second group) [0129] (Curve is interpreted as an image) fig. 4 and 9).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Ahmed into the invention of Turgeman for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).
Re. claim 18, Turgeman-Ahmed-Koga teach the computer-implemented method of claim 1, wherein the cursor movement data comprises substantially no cursor movement, and the result indicates that the cursor movement data was generated via a script attack (Turgeman teaches detecting any (or sufficient) on-screen-pointer movement between them, which typically derives from emulated or simulated non-complete mouse operation [0021]. detect possible fraud or cyber -attack that involves a malware or a script or a "bot" that simulates or emulates keystrokes or mouse-movements [0020]).
Re. claim 19, Turgeman-Ahmed-Koga teach the computer-implemented method of claim 1. Turgeman does not explicitly disclose but Ahmed discloses wherein the cursor movement data is stored as events in one or more field-searchable data stores, and each event included in the events comprises time series cursor data (Ahmed teaches the time distribution for two users; the measurement unit used was 0.25 second. The curve shows the distribution for actions performed in 8 seconds and less, with a 0.5 second interval between curve points [0143]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Ahmed into the invention of Turgeman for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).
(Turgeman teaches memory units [0079]); and a processor coupled to the memory that executes the fraud prediction application by (Turgeman teachs processor [0079])(Turgeman teaches a demonstrative model, a movement starts at rest in (x0,y0) and ends at rest in (x1,y1) where x and y represent the horizontal and vertical components of the position of a cursor on a screen (interpreted as x-y are coordinates data for the cursor) [0028]), wherein the cursor movement data comprises data of coordinated of the cursor and at least one of a speed of the cursor or a direction of the cursor at each of the coordinates (Turgman teaches the mouse, may be governed by a linear combination of two components (or two terms): the translation error (the distance to the target), and the current velocity [0028]. Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement (Interpreted as distance); whereas charts 102 and 104 demonstrate the current hand/mouse velocity (Interpreted as speed) [0034]. the velocity curve (e.g., chart 102) may be different for each movement (e.g., solid vs. dashed lines in chart 102), it may be generated by the same model parameters [0036]); generating a first image based on the cursor movement data (Turgeman teaches charts 101-102 correspond to a first user (“User-A”), whereas charts 103-104 correspond to a second user (“User-B”). Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement; whereas charts 102 and 104 demonstrate the current hand/mouse velocity, as a function of time [0034] (Charts interpret as image of the cursor movement)), analyzing the first image using a first model to generate a result (Turgeman teaches the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Whether it is a genuine user is the result [0038]. By combining signal processing and learning algorithms, the system may generate a specific model for each genuine user and test new samples of interaction for their "goodness of fit" with the pre-trained model or the previously-generated model [0058]); and determining, based on the result, that a user of the client device is not a member of the first group (Turgeman teaches the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user) [0082]).
Although Turgeman discloses a model from cursor movement data associated with a group of one or more users, Turgeman does not explicitly disclose but Ahmed discloses wherein the first model is generated based on a first set of training images generated from cursor movement data associated with  (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users [0129] (Curve is interpreted as an image) fig. 4 and 9).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Ahmed into the invention of Turgeman for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).
Although Turgeman-Ahmed discloses one or more image parameters of the first image at each of the coordiantes of the cursor, Turgeman-Ahmed do not explicitly disclose but Koga discloses wherein one or more image parameters of the first image at each of the coordinates of the cursor are encoded based on at least one of the speed of the cursor when the cursor is at the coordinates or the direction of the cursor when the cursor is at the coordinates, and further wherein the one or more image parameters comprises at least one of a color value, a transparency value, a saturation value, or a luminance value (Koga teaches calculates the movement speed of the cursor based on displacement amount between the coordinates and associated positions [0024]. Once the moving speed exceeds a threshold, display enhancements are performed that include displaying the cursor by the complementary color of the background color of the cursor. Enlarging the luminace difference between the cursor and the periphery of the cursor [0016-0019]. The difference between "luminance" between the background and the cursor read out from the frame buffer as described above, or in conjunction therewith, the difference in "color" of the background and the cursor display enhancement due to stress can be performed [0035]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Koga into the invention of Turgeman-Ahmed for the purpose of improving the visibility of the cursor based on the movement of the cursor (Koga [0031]).
Re. claim 24, Turgeman-Ahmed-Koga teach the fraud prediction system of claim 21, further comprising the processor executing the fraud prediction application by: receiving one or more click events generated via the client device, wherein the first image comprises one or more visual representations of each of the one or more click events at the coordinates of the cursor where each of the one or more click events occurred (Turgeman teaches each chart describes two hand/mouse movements, represented by solid and dashed lines [0034]. A User Activity Window (UAW) may indicate all the movements of the input unit (e.g., all mouse movements and/or mouse clicks) [0087]).
Re. claim 25, Turgeman-Ahmed-Koga teach the fraud prediction system of claim 21, further comprising the processor executing the fraud prediction application by: receiving a first set of cursor movement data associated with the first group of one or more users (Turgeman teaches the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user) [0082]).
Although Turgeman discloses cursor movement, Turgeman does not explicitly disclose but Ahmed discloses generating generating the first set of training images from the first set of cursor movement data (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users [0129] (Curve is interpreted as an image) fig. 4 and 9); training the first model using the first set of training images, wherein the first model comprises a neural network (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Ahmed into the invention of Turgeman for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).
Re. claim 26, Turgeman teaches one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: receiving cursor movement data generated via a client device (Turgeman teaches a demonstrative model, a movement starts at rest in (x0,y0) and ends at rest in (x1,y1) where x and y represent the horizontal and vertical components of the position of a cursor on a screen (interpreted as x-y are coordinates data for the cursor) [0028]), wherein the cursor movement data comprises data of coordinated of the cursor and at least one of a speed of the cursor or a direction of the cursor at each of the coordinates (Turgman teaches the mouse, may be governed by a linear combination of two components (or two terms): the translation error (the distance to the target), and the current velocity [0028]. Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement (Interpreted as distance); whereas charts 102 and 104 demonstrate the current hand/mouse velocity (Interpreted as speed) [0034]. the velocity curve (e.g., chart 102) may be different for each movement (e.g., solid vs. dashed lines in chart 102), it may be generated by the same model parameters [0036]); generating a first image based on the cursor movement data (Turgeman teaches charts 101-102 correspond to a first user (“User-A”), whereas charts 103-104 correspond to a second user (“User-B”). Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement; whereas charts 102 and 104 demonstrate the current hand/mouse velocity, as a function of time [0034] (Charts interpret as image of the cursor movement)); analyzing the first image using a first model to generate a result (Turgeman teaches the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Whether it is a genuine user is the result [0038]. By combining signal processing and learning algorithms, the system may generate a specific model for each genuine user and test new samples of interaction for their "goodness of fit" with the pre-trained model or the previously-generated model [0058]); and determining, based on the result, that a user of the client device is not a member of the first group (Turgeman teaches the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user) [0082]).
Although Turgeman discloses a model from cursor movement data associated with a group of one or more users, Turgeman does not explicitly disclose but Ahmed discloses wherein the first model is generated based on a first set of training images generated from cursor movement data associated with a first group of one or more users (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users [0129] (Curve is interpreted as an image) fig. 4 and 9).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Ahmed into the invention of Turgeman for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).
Although Turgeman-Ahmed discloses one or more image parameters of the first image at each of the coordiantes of the cursor, Turgeman-Ahmed do not explicitly disclose but Koga discloses wherein of the first image at each of the coordinates of the cursor are encoded based on at least one of the speed of the cursor when the cursor is at the coordinates or the direction of the cursor when the cursor is at the coordinates, and further wherein the one or more image parameters comprises at least one of a color value, a transparency value, a saturation value, or a luminance value (Koga teaches calculates the movement speed of the cursor based on displacement amount between the coordinates and associated positions [0024]. Once the moving speed exceeds a threshold, display enhancements are performed that include displaying the cursor by the complementary color of the background color of the cursor. Enlarging the luminace difference between the cursor and the periphery of the cursor [0016-0019]. The difference between "luminance" between the background and the cursor read out from the frame buffer as described above, or in conjunction therewith, the difference in "color" of the background and the cursor display enhancement due to stress can be performed [0035]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Koga into the invention of Turgeman-Ahmed for the purpose of improving the visibility of the cursor based on the movement of the cursor (Koga [0031]).
Re. claim 29, Turgeman-Ahmed-Koga teach the one or more non-transitory computer-readable storage media of claim 26, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform the step of: receiving one or more click events generated via the client device, wherein the first image comprises one or more visual representations of each of the one or more click events at the coordinates of the cursor where each of the one or more click events occurred (Turgeman teaches each chart describes two hand/mouse movements, represented by solid and dashed lines [0034]. A User Activity Window (UAW) may indicate all the movements of the input unit (e.g., all mouse movements and/or mouse clicks) [0087]).
(Turgeman teaches the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user) [0082]).
Although Turgeman discloses cursor movement, Turgeman does not explicitly disclose but Ahmed discloses generating generating the first set of training images from the first set of cursor movement data (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users [0129] (Curve is interpreted as an image) fig. 4 and 9); training the first model using the first set of training images, wherein the first model comprises a neural network (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Ahmed into the invention of Turgeman for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).
Re. claim 31, Turgeman-Ahmed teach the computer-implemented method of claim 1, Turgeman does not explicitly disclose but Ahmed discloses wherein the first group comprises at least two users (Ahmed teaches at the end of the data collection phase, we used the collected data to conduct an offline evaluation of our detection system. To do so, we divided the participants into 2 groups: a group of 10 representing authorized users and a group of 12 representing unauthorized users [0161]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Chen into the invention of (Ahmed [0070]).
Claims 6, 23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman (US 20170140279), Ahmed (US 20060224898), Koga et al. (JPH 10207441A hereinafter Koga) and in further view of Robertson et al. (U.S. Patent Application 20070126732 hereinafter as Robertson).
Re. claim 6, Turgeman-Ahmed-Koga teach the computer-implemented method of claim 1, wherein: the cursor movement data further comprises a click-and-drag event (Turgeman teaches a mouse-click or double-click (or, a drag-and-drop operation may be regarded as a single stroke) [0087]).
Although Trugeman-Ahmed-Koga discloses click and drag, Turgeman-Ahmed-Koga do not explicitly disclose but Robertson discloses and the one or more image parameters further comprise a change in a line width at each of the coordinates of the cursor where the click-and-drag event occurred. (Robertson teaches a rectangle with a dashed line border is used to describe a rectangular region as the cursor is dragged [0037] When a layer is selected, the layer's colored border is rendered with a thicker stroke. When the layer is deselected, i.e., another layer is selected, the layer's colored border is rendered with a thinner stroke [0057]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Robertson into the invention of Turgeman-Ahmed-Koga for the purpose of distinguish background layers in a specific color layer (Robertson [0057]).
Re. claim 23, Turgeman-Ahmed-Koga teach the fraud prediction system of claim 21, wherein: the cursor movement data further comprises a click-and-drag event (Turgeman teaches a mouse-click or double-click (or, a drag-and-drop operation may be regarded as a single stroke) [0087]).
 and the one or more image parameters further comprise a change in a line width at each of the coordinates of the cursor where the click-and-drag event occurred. (Robertson teaches a rectangle with a dashed line border is used to describe a rectangular region as the cursor is dragged [0037] When a layer is selected, the layer's colored border is rendered with a thicker stroke. When the layer is deselected, i.e., another layer is selected, the layer's colored border is rendered with a thinner stroke [0057]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Robertson into the invention of Turgeman-Ahmed-Koga for the purpose of distinguish background layers in a specific color layer (Robertson [0057]).
Re. claim 28, Turgeman-Ahmed-Koga teach the one or more non-transitory computer-readable storage media of claim 26, wherein: the cursor movement data further comprises a click-and-drag event (Turgeman teaches a mouse-click or double-click (or, a drag-and-drop operation may be regarded as a single stroke) [0087]).
Although Turgeman-Ahmed-Koga discloses click and drag, Turgeman-Ahmed-Koga do not explicitly disclose but Robertson discloses and the one or more image parameters further comprise a change in a line width at each of the coordinates of the cursor where the click-and-drag event occurred. (Robertson teaches a rectangle with a dashed line border is used to describe a rectangular region as the cursor is dragged [0037] When a layer is selected, the layer's colored border is rendered with a thicker stroke. When the layer is deselected, i.e., another layer is selected, the layer's colored border is rendered with a thinner stroke [0057]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Robertson into the (Robertson [0057]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman (US 20170140279), Ahmed (US 20060224898), Koga et al. (JPH 10207441A hereinafter Koga), and in further view of Kolotinsky et al. (US 20170243223 hereinafter as Kolotinsky) .
Re. claim 9, Turgeman-Ahmed-Koga teach the computer-implemented method of claim 1. Although Turgeman-Ahmed-Koga discloses time of clicks, Turgeman-Ahmed-Koga do not explicitly disclose but Kolotinksy discloses wherein the data further comprises a respective timestamp associated with each of the coordinates for the cursor (Kolotinsky teaches gathers information on the time of each of the abovementioned events (a time stamp for each of the above-described events-movement of the cursor, pressing the screen) [0040]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Kolotinsky into the invention of Turgeman-Ahmed-Koga for the purpose of improving the determining a change of position (Kolotinsky [0039] [0115]).
Claims 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman (US 20170140279), Ahmed (US 20060224898), Koga et al. (JPH 10207441A hereinafter Koga), and in further view of Leeman-Munk et al. (U.S. Patent Application 20160350650 Leeman-Munk).
Re. claim 13, Turgeman-Ahmed-Koga teach the computer-implemented method of claim 1, wherein the first model comprises a neural network (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]).
Although Turgeman-Ahmed-Koga discloses neaural network, Turgeman-Ahmed-Koga do not explicitly disclose but Leeman-Munk discloses training the neural network using a plurality of training iterations with a dropout rate greater than 50% (Leeman-Munk teaches the normalizer can include a neural network [0146]. The neural network of the normalizer and the neural network of the flagger can be trained by iterating the training process until there is minimal, or no, observable improvement in the results for a predetermined number of iterations (e.g., 150 iterations) [0147]. Each layer including 1000 nodes, with a 75% dropout rate [0146]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Leeman-Munk into the invention of Turgeman-Ahmed-Koga for the purpose of increased computational complexity can significantly reduce processing speeds (Leeman-Munk [0151]). 
Re. claim 14, Turgeman-Ahmed-Koga teach the computer-implemented method of claim 1, wherein the first model comprises a neural network (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]).
Although Turgeman-Ahmed-Koga discloses neaural network, Turgeman-Ahmed-Koga do not explicitly disclose but Leeman-Munk discloses training the neural network using a plurality of training iterations with a dropout rate of at least 75% (Leeman-Munk teaches the normalizer can include a neural network [0146]. The neural network of the normalizer and the neural network of the flagger can be trained by iterating the training process until there is minimal, or no, observable improvement in the results for a predetermined number of iterations (e.g., 150 iterations) [0147]. Each layer including 1000 nodes, with a 75% dropout rate [0146]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Leeman-Munk into the invention of Turgeman-Ahmed-Koga for the purpose of increased computational complexity can significantly reduce processing speeds (Leeman-Munk [0151]). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman (US 20170140279), Ahmed (US 20060224898), Koga et al. (JPH 10207441A hereinafter Koga), and in further view of Vasan et al. (U.S. Patent 9124612 Vasan)
Re. claim 20, Turgeman-Ahmed-Koga teach the computer-implemented method of claim 1, Furthermore Turgeman teaches wherein the cursor movement data is stored as events in one or more field-searchable data stores (Turgeman teaches comparison or matching or searching process which searches for matches and/or identical results and/or similar results and/or sufficiently-close results, among multiple values or limits that are stored in a database or look-up table [0252]).
Yet, Turgeman-Ahmed-Koga do not explicitly disclose but Vasan discloses receiving the cursor movement data comprises extracting, at search time, the cursor movement data from one or more fields included in the events (Vasan teaches to run queries against events other than those involving keyword searches, a schema can be developed. Such a schema can include extraction rules for one or more fields. Each field can be defined for a subset of the events in the data store and an extraction rule can specify how to extract a value from each of the subset of events for which the field has been defined [Col 5 lines 1-24]). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Vasan into the invention of Turgeman-Ahmed-Koga for the purpose of rapidly find events having a particular value for a particular  (Vasan [Col 7 lines 39-51]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kolotinsky (US 20170243223) - discloses detecting fraudulent activity in user transactions.
	Chen (US 8880441) – trains a fraud detection system to use mouse movement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A./Examiner, Art Unit 2436                                                                                                                                                                                                        /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436